department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date cc dom it a number info release date cor-110814-00 uil-170 club ridge drive marietta ga dear this is in response to your letter dated date to the commissioner of internal revenue charles o rossotti in which you ask about pre-existing pledges of donors satisfied by donor advised funds treated as component parts of charitable organizations in your letter you state that you wish to fulfill your preexisting charitable pledge with funds previously contributed to you indicate that you seek approval of two types of arrangements the first involves a single pledge satisfied with a single payment from the fund and the second involves a pledge to be paid over a number of years with several payments from the fund the following discussion pertains to both types of arrangements this letter is not a private_letter_ruling but will provide you with general information about charitable_contributions under sec_170 of the internal_revenue_code sec_170 e of the code contain several restrictions and limitations on the amount of a charitable_contribution_deduction allowable depending in part upon whether the charitable_organization receiving the contribution is a particular type of charity described in sec_170 under sec_1_170a-9 of the income_tax regulations a fund associated with a charitable_organization that meets certain requirements including a donor_advised_fund can achieve a sec_170 status by being treated as a component part of the charitable_organization this status allows a donor who makes contributions to such a fund to certain benefits regarding percentage limitations and the amount of the charitable_contribution_deduction allowable in order to be treated as a component part of a charitable_organization the assets transferred by the donor to the fund must among other things not be subject_to any material restriction or condition the assets must in other words be controlled by the organization and not by the donor moreover the charitable_organization must make expenditures only for exempt purposes and not for the benefit of the donor cor-110814-00 a charitable pledge is an obligation of the donor to give money or property to a charity at a future time where a charity including a charitable_organization of which a donor_advised_fund is treated as a component part relieves a donor of a substantial obligation by satisfying the donor’s pledge the charity is providing the donor with an impermissible benefit accordingly a donor’s charitable pledge may not be fulfilled by a single payment or a series of payments from the charity i hope that this information is helpful to you if you have any further questions please contact susan kassell of this office at sincerely michael d finley chief branch income_tax accounting
